UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4701



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LONNIE EDWARD MORRISON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-94-97)


Submitted:   February 23, 2006             Decided:   March 1, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen C. Gordon, Assistant Federal Public Defender, Edwin C.
Walker, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellant. Anne M. Hayes, Christine Witcover Dean,
Assistant United States Attorneys, Christine Blaise Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lonnie Edward Morrison appeals his sentence imposed upon

a violation of his term of supervised release from his previous

conviction    on   drug-related   charges.     Morrison   ultimately   was

sentenced to 140 months’ imprisonment on the underlying conviction,

after the sentence was reduced by the district court based upon

Morrison’s substantial assistance.        He now challenges the district

court’s imposition of a sentence of thirty months’ imprisonment for

his admitted violations of the terms of his supervised release.

           According to the undisputed facts, Morrison’s term of

supervised release began in early September 2004, and he was

ordered to participate in a drug-treatment program.            He tested

positive for cocaine use at the end of September 2004 and was

required to spend five days in jail.         In December 2004, following

two additional positive urine screens, the court ordered Morrison

to serve five weekends in jail.        On May 24, 2005, the probation

officer filed an amended motion to revoke Morrison’s supervised

release, alleging that Morrison had failed to:        (1) notify her of

a change of address; (2) attend substance-abuse treatment; (3)

provide three urine screens; (4) report to the probation officer;

and (5) find employment.

           At his hearing, Morrison admitted that he committed the

alleged violations, and he requested treatment for his cocaine

problem.   The district court stated that, while it had considered


                                  - 2 -
the policy statement on revocation contained in Chapter Seven of

the sentencing guidelines, it determined that Morrison’s sentence

should be thirty months’ imprisonment to insure that Morrison could

receive the intensive substance abuse treatment available to him

while incarcerated, which would require a minimum of twenty-four

months to complete. On appeal, Morrison contends that the sentence

imposed   by   the   district    court   was   unreasonable,     given   the

applicable sentencing guidelines policy statement.

           This court reviews a sentence imposed by a district court

as a consequence of a supervised release violation for abuse of

discretion.    United States v. Davis, 53 F.3d 638, 642-43 (4th Cir.

1995).     The   sentencing     ranges   provided   by   U.S.    Sentencing

Guidelines Manual § 7B1.4, p.s., are purely advisory and do not

bind the sentencing court.      Davis, 53 F.3d at 672.

           We find, given that the district court considered the

guidelines prior to imposing sentence and imposed the thirty-month

sentence so Morrison could receive the intensive substance abuse

treatment he clearly needed and requested, the district court’s

sentence does not constitute an abuse of discretion.            Accordingly,

we affirm Morrison’s conviction and sentence.            We dispense with

oral argument because the facts and legal contentions are




                                   - 3 -
adequately presented in the materials before the Court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -